Case 2:20-cv-02927-CBM-AS Document 37-2 Filed 05/12/20 Page 1 of 10 Page ID #:692



                                      STAY WELL VC
                             Safely Reopening Ventura County

                       ORDER OF THE VENTURA COUNTY HEALTH
                       OFFICER SUPPLEMENTING THE STATE
                       PUBLIC HEALTH OFFICER’S ORDER DATED
                       MARCH 19, 2020, TO ADDRESS THE UNIQUE
                       NEEDS OF VENTURA COUNTY IN RESPONSE
                       TO THE COVID-19 PANDEMIC

                          DATE OF THIS ORDER: MAY 7, 2020

       WHEREAS on March 4, 2020, Governor Gavin Newsom proclaimed a State of
  Emergency to exist in the State of California as a result of the threat of COVID-19; and

          WHEREAS on March 12, 2020, the County of Ventura Health Officer (“County
  Health Officer”) issued a Declaration of Local Health Emergency pursuant to Health and
  Safety Code section 101080, finding that there existed an imminent and proximate threat
  of the spread of COVID-19 in Ventura County (“County”), and said Declaration was
  ratified by the County of Ventura Board of Supervisors on March 12, 2020; and

         WHEREAS on March 17, 2020, the County Health Officer issued an order
  directing that all individuals past a certain age remain in their places of residence, limiting
  the operation of food facilities, and closing specified businesses that serve large
  gatherings; and

         WHEREAS on March 19, 2020, the State Public Health Officer issued an order
  requiring that all individuals living in the State of California stay at home except as
  needed to maintain continuity of operations of critical infrastructure sectors as defined
  (“State Stay at Home Order”); and

         WHEREAS the County Health Officer is required by Health and Safety Code
  section 101030 to enforce and observe all orders of the State Public Health Officer and all
  statutes relating to public health; and

          WHEREAS State law permits local health officers to issue public health orders
  that are more restrictive, but not less restrictive, than an order issued by the State Public
  Health Officer, the County Health Officer, based on his evaluation of the unique needs
  and circumstances existing within the County, issued additional health orders on March
  20, March 31, April 9, April 18 and April 20, 2020; and

                                                1
Case 2:20-cv-02927-CBM-AS Document 37-2 Filed 05/12/20 Page 2 of 10 Page ID #:693




         WHEREAS the County Health Officer has determined that there no longer exists
  a need for local health orders that are more restrictive than the State Stay at Home Order
  with respect to many activities of individuals and businesses, and that the public health
  and welfare would best be served by a single set of regulations where reasonable to avoid
  public confusion between State and local orders; and

          WHEREAS the State of California has identified businesses on its website at
  https://covid19.ca.gov/roadmap/ that are able to reopen under the statewide order; and

         WHEREAS the County Health Officer has determined that some elements of his
  current order are not addressed by the State Stay at Home Order, and that the public
  health would be served by supplementing the State Stay at Home Order as set forth
  below;

         NOW, THEREFORE, I, Dr. Robert Levin, the County Health Officer, pursuant
  to Health and Safety Code sections 101040, 101085 and 120175, hereby issue the
  following order (“Local Order”) to be effective immediately:

        IT IS HEREBY ORDERED THAT:

  1.    Commercial laboratory test results. All commercial laboratories that test
        persons in the County for the presence of COVID-19 must report all test results
        (whether positive or negative) to the Ventura County Public Health Department
        laboratory within eight hours of receiving the test results.

  2.    Special rule for persons 70 years of age or older. All persons currently living in
        the County equal to or older than 75 years of age, or equal to or older than 70 years
        of age with an active or unstable comorbidity, are ordered to stay in their place of
        residence and must at all times follow Social Distancing Requirements to the
        greatest extent feasible. Such persons may leave their places of residence only as
        necessary to seek medical care or exercise or nutrition or to perform essential
        work in furtherance of Healthcare Operations or Essential Governmental
        Functions or Services.

        a. For purposes of this section, “Healthcare Operations” means and includes
        hospitals, clinics, dentists, pharmacies, pharmaceutical and biotechnology
        companies, other licensed healthcare facilities, healthcare suppliers, home
        healthcare services providers, mental health providers, chiropractors,
        acupuncturists or any related and/or ancillary healthcare services, including blood
        donation centers, and veterinarians and all other healthcare services provided to
                                              2
Case 2:20-cv-02927-CBM-AS Document 37-2 Filed 05/12/20 Page 3 of 10 Page ID #:694



        animals. “Healthcare Operation” does not include fitness and exercise gyms,
        aquatic centers and similar facilities.

        b. For purposes of this section, “Essential Governmental Functions or Services”
        means government functions or services performed by first responders, emergency
        management personnel, emergency dispatchers, court personnel, law enforcement
        personnel, and others who perform essential governmental functions or services as
        such may be determined by the governmental entity performing those functions or
        services.

  3.    Admittance to Long-Term Care Facilities. Long-Term Care Facilities may not
        refuse to admit any person who has been diagnosed with or treated for COVID-19
        after that person has been discharged from a health care facility and approved for
        admittance to a Long-Term Care Facility by the Ventura County Public Health
        Department.

        a. For purposes of this Local Order, “Long-Term Care Facility” means a
        long-term care facility, skilled nursing facility, intermediate care facility,
        congregate living health facility, nursing facility, hospice facility, residential care
        facility for the elderly, residential facility, or community care facility as defined in
        Health and Safety Code sections 1250, 1502, 1503.5 and 1569, and regulations
        promulgated thereunder, as they may be amended from time to time.

  4.    Hospitals and Long-Term Care Facilities. The County Health Officer
        recognizes the authority of the guidance documents “Hospital Holding Unit
        Guidance for COVID-19” and “Long-Term Care Facility Guidance for Preventing
        and Managing COVID-19” (the current versions of which are available at
        www.vcemergency.com) and strongly advises all hospitals and Long-Term Care
        Facilities to comply with the guidance.

  5.    All businesses must establish, implement and enforce COVID-19 prevention
        plans. All businesses must establish, implement and enforce a site-specific
        prevention plan in accordance with the State of California COVID-19 industry
        Guidance and associated checklist found at https://covid19.ca.gov/roadmap/.
        Prior to reopening, all businesses must register and attest to their preparedness for
        safely reopening at vcreopen.com. Businesses that were operating under the
        previous order must also register and attest to their adherence to state guidelines
        within ten days at vcreopen.com.

        As a condition of operation, each business must post a written notice explaining
        how it will comply with Social Distancing Requirements in conspicuous places
                                               3
Case 2:20-cv-02927-CBM-AS Document 37-2 Filed 05/12/20 Page 4 of 10 Page ID #:695



        where it can easily be seen by employees and patrons of the business facility. The
        written posting shall identify by name and telephone number the County Covid
        Compliance Hotline where compliance related questions or complaints may be
        reported by employees and patrons.

        Further, all businesses, as a condition of operation, shall admit without delay any
        officer, employee or agent of the County of Ventura or local city to their business
        facilities for the purposes of inspection for monitoring and compliance. The
        failure to cooperate with such inspectors, or repeated and confirmed violations of
        COVID-19 prevention requirements, may lead to issuance of a business-specific
        closure order by the County Health Officer.

  6.    Social Distancing Requirements defined. “Social Distancing Requirements”
        means and includes maintaining at least a six-foot physical distance from other
        persons, washing hands with soap and water for at least 20 seconds or using hand
        sanitizer as frequently as possible, covering coughs or sneezes (into the sleeve or
        elbow, not hands), regularly cleaning high-touch surfaces and not shaking hands.

  7.    Food facilities. Under the State Stay at Home Order, all permanent food facilities,
        as defined by Health and Safety Code section 113849, may only prepare and offer
        food that is provided to customers via delivery service, via pick-up for takeout
        dining, and via drive-thru. This Local Order, in addition, requires that permanent
        food facilities that prepare and offer food via delivery service, pick-up or
        drive-thru must comply with the following procedures:

        a. Containers required. All food must be completely contained in a suitable
        container before being transferred to a customer. For example, ice cream cones
        are not allowed; ice cream scoops in a covered container are allowed.

        b. Must consume food away from premises. The exception for take-out food
        activities is designed to enable persons who are confined to their places of
        residence to obtain prepared food to take back to their places of residence for
        consumption. The take-out food shall not be consumed anywhere within the
        line-of-sight of a person standing in front of the facility that sold the food.

        c. Six-foot spacing must be maintained. All persons waiting in line or otherwise
        congregating outside a food facility selling food via take-out, delivery or drive-thru




                                              4
Case 2:20-cv-02927-CBM-AS Document 37-2 Filed 05/12/20 Page 5 of 10 Page ID #:696



        shall maintain a distance of at least six feet from all other persons.

  8.    Primary retail business must be critical infrastructure to be fully open. Only
        retail businesses whose primary line of business qualifies as critical infrastructure
        under the State Stay at Home Order may be fully open to the public, e.g.,
        businesses whose primary business is the sale of food, beverages, pet supplies,
        household cleaning products, etc. Items the sale of which constitute less than 33
        percent of a business's gross sales over the last six months are considered to be less
        than primary. For example, a tobacco or vape store that sells a minimal amount of
        snacks and water as a side business does not qualify as a grocery store,
        convenience store or similar establishment that can be fully open to the public
        under the current State Stay at Home Order.

  9.    Businesses and activities that must remain closed even if allowed by State
        Stay at Home Order. The State Stay at Home Order does not expressly address
        every type of business activity. To avoid confusion, this Local Order prohibits the
        following businesses and activities, whether or not allowed by the State Stay at
        Home Order:

        a. All swimming pools, spas, hot tubs, saunas, steam rooms and similar facilities,
        except those located at a single-family residence, which shall be used only by
        members of a household residing at the single-family residence.

        b. All public and private campgrounds and recreational vehicle (RV) parks, except
        that persons who certify that their RV is their primary residence may be permitted
        to stay in the RV park. All persons residing in an RV shall comply with all orders
        otherwise applicable to residents.

  10.   List of activities ordered to cease. The following activities are deemed
        non-essential and harmful to public health, and therefore are prohibited whether or
        not allowed by the State Stay at Home Order:

        a. Door-to-Door Solicitations. Door-to-door solicitations, whether for purposes of
        sales of goods or services, charitable contributions, signature-gathering or any
        other commercial or noncommercial purpose.

  11.   Essential activities allowed. The State Stay at Home Order implicitly allows for
        persons to leave their places of residence to engage in essential activities, but
        does not expressly address that issue. The State Public Health Officer has issued
        guidance, primarily in the form of posted answers to “Frequently Asked

                                               5
Case 2:20-cv-02927-CBM-AS Document 37-2 Filed 05/12/20 Page 6 of 10 Page ID #:697



        Questions,” which are frequently amended or otherwise changed. For the sake of
        clarity and guidance to persons residing in the County, this section of the Local
        Order sets forth those activities that the County Health Officer deems to be
        essential and allowed. However, to the extent any activity described herein
        conflicts with and is more permissive than the State Stay at Home Order as it is
        currently written or as it may be amended, the State Stay at Home Order shall take
        precedence and shall be enforced.

        a. Persons may leave their places of residence only to perform one of the
        following essential activities:

              (1) To engage in activities or perform tasks essential to their health and
              safety, or to the health and safety of their family or household members
              (including pets), such as, by way of example, obtaining medical supplies or
              medication, visiting a health care professional or obtaining supplies needed
              to work from a place of residence.

              (2) To obtain necessary services or supplies for themselves and their family
              or household members, or to deliver those services or supplies to others,
              such as, by way of example, canned food, dry goods, fresh fruits and
              vegetables, pet supplies, fresh meats, fish and poultry, and any other
              household consumer products, and products necessary to maintain the
              safety, sanitation and essential operation of places of residence.

              (3) To engage in funeral services, provided the following restrictions are
              observed:

                     (i) For indoor services, where the body of the deceased is present for
                     viewing or in a closed casket, members of the deceased’s household
                     and the relatives of the deceased within the second degree (including
                     in-laws) may gather for the activity provided that Social Distancing
                     Requirements are followed and that no more than five persons
                     gather inside the facility at a single time. Stable groups of five
                     persons (i.e., persons may not substitute in or out of the group) may
                     rotate within the facility providing protocols are implemented to
                     sanitize the facilities between each group visit.
                     (ii) For graveside services, members of the deceased’s household and
                     the relatives of the deceased within the second degree (including




                                            6
Case 2:20-cv-02927-CBM-AS Document 37-2 Filed 05/12/20 Page 7 of 10 Page ID #:698



                     in-laws) may gather for the activity provided that Social Distancing
                     Requirements are followed and that no more than 10 persons gather.

              (4) To engage in a wedding ceremony, provided that Social Distancing
              Requirements are followed to the greatest extent feasible and that no more
              than 10 persons (who need not be from the same household or living unit),
              in addition to the couple to be married and the officiant, gather in a stable
              group.

              (5) To attend a gathering of any size to observe or participate in live or
              virtual presentations to the gathering, such as faith-based services, concerts,
              plays, political speeches, movies and similar activities, provided that all of
              the following protocols are followed:

                     (i) all activity must occur outdoors;
                     (ii) all persons attending the activity must be inside a motor vehicle
                     occupied only by persons from the same household or living unit;
                     (iii) all motor vehicles at the gathering must maintain a distance of
                     six feet from all other vehicles:
                     (iv) the motor vehicle windows must be closed at all times during the
                     event;
                     (v) all persons must remain in the vehicle in which they arrived at all
                     times during the event;
                     (vi) no restroom facilities shall be made available to persons at the
                     facility during the event;
                     (vii) no tangible items of any kind, including food products, may be
                     transferred to persons in the motor vehicles;
                     (viii) notwithstanding the above, one or more persons, not exceeding
                     five, may enter nearby buildings as necessary to putting on the
                     presentation; and
                     (ix) all Social Distancing Requirements shall be complied with to the
                     greatest extent feasible.

              (6) To engage in outdoor activity, provided the persons comply with Social
              Distancing Requirements, such as, by way of example, golfing, tennis,
              pickle-ball, walking, hiking, running, bicycling, pleasure driving and
              working around their places of residence, including gardening.

                     (i) To provide accommodations for persons who wish to golf as a



                                             7
Case 2:20-cv-02927-CBM-AS Document 37-2 Filed 05/12/20 Page 8 of 10 Page ID #:699



                      form of outdoor activity, public and private golf courses may operate
                      provided they strictly enforce Social Distancing Requirements and
                      enforce the following additional protocols:

                             (a) Motorized carts are not allowed;
                             (b) No more than four golfers (who need not be from the same
                             household or living unit), are allowed per group and each
                             group must be stable (i.e., persons may not substitute in or out
                             of the group);
                             (c) A distance of at least 30 feet shall be maintained between
                             groups of golfers at all times;
                             (d) All ball washers shall be covered and flag pins shall be
                             removed and the cup on each green shall be inverted or
                             otherwise installed to eliminate high-frequency touch surfaces
                             on the greens and tees;
                             (e) Persons may use a driving range provided that range balls
                             are properly sanitized before distribution to customers
                             (stand-alone golf driving ranges may also operate);
                             (f) Practice putting greens shall remain closed;
                             (g) The “Pro Shop” or similar facility designed for the sale of
                             golf-related equipment and supplies shall remain closed; and
                             (h) The snack shop(s) and restaurant(s) shall remain closed.

               (7) To otherwise carry out activities specifically permitted in this Local
               Order.

               (8) To care for a family member or pet in another household.

               (9) To prepare and present a live-stream or other virtual communication by
               an organization or association to its members, including worship services.
               Staff of organizations or associations (who need not be of the same
               household or living unit), including faith-based organizations, may gather in
               a single space at the same time solely for the purpose of preparing and
               presenting live-stream or other virtual communications provided that the
               number of such staff is the fewest necessary to prepare and present those
               communications, but in no event in excess of 10 persons, and that Social
               Distancing Requirements are followed.

  12.   Compliance. The violation of any provision of this Local Order or the State Stay
        at Home Order constitutes a threat to public health and a public nuisance per se. In

                                              8
Case 2:20-cv-02927-CBM-AS Document 37-2 Filed 05/12/20 Page 9 of 10 Page ID #:700



        addition, pursuant to Government Code sections 26602 and 41601 and Health and
        Safety Code section 101029, the County Health Officer requests that the Sheriff
        and all chiefs of police in the County ensure compliance with and enforce this
        Local Order.

  13.   Violation may constitute unfair competition. Any person that, after notice,
        operates, manages, maintains or occupies or continues to operate, manage,
        maintain or occupy, any business in violation of this Local Order or the State Stay
        at Home Order may, in addition or in the alternative to any other civil and criminal
        penalties allowed by law, be subject to liability under the Unfair Competition Law
        (chapter 5 of part 2 of division 7 of the Business and Professions Code,
        commencing at section 17200), and subject to civil penalties and other relief as
        provided therein, for each act or practice in violation of this Local Order, the State
        Stay at Home Order, any predecessor order, or any of them.

  14.   More restrictive provisions of local and State orders enforceable. This Local
        Order is issued to supplement the State Stay at Home Order, which establishes
        minimum requirements for individuals and businesses, as well as the Governor’s
        March 19, 2020 Executive Order N-33-20 directing California residents to follow
        the State Stay at Home Order. This Local Order adopts in certain respects more
        stringent restrictions addressing the particular facts and circumstances in this
        County, which are necessary to control the public health emergency as it is
        evolving within the County and the south coast region. Where a conflict exists
        between this Local Order and any State public health order, including the State
        Stay at Home Order, the more restrictive provision controls.

  15.   Applicable to entire County. This Local Order applies to all persons in the cities
        and the entire unincorporated area of the County.

  16.   Effective date and time; repeal of prior order. This Local Order shall become
        effective and operative at 11:59 p.m. on May 7, 2020, and will continue to be in
        effect until 11:59 p.m. on May 31, 2020, or until it is extended, rescinded,
        superseded or amended in writing by the County Health Officer. The County
        Health Officer order dated April 20, 2020, is herebly repealed and replaced with
        this Local Order, except that all prior violations of previous orders remain
        prosecutable, criminally or civilly. All prior closure or cease and desist orders
        directed at specified persons or businesses shall remain in force, but shall be
        reviewed by enforcement staff and rescinded if appropriate.

  17.   Copies of Local Order. Copies of this Local Order shall promptly be: (1) made

                                              9
Case 2:20-cv-02927-CBM-AS Document 37-2 Filed 05/12/20 Page 10 of 10 Page ID #:701



         available at the County of Ventura Public Health Office, 2240 East Gonzalez
         Road, Suite 210, Oxnard, California, 93036; (2) posted on the Ventura County
         Public Health Department website (available at www.vchca.org/ph); and (3)
         provided to any member of the public requesting a copy of this Local Order.

   18.   Severability. If any provision of this Local Order or the application thereof to any
         person or circumstance is held to be invalid by a court of competent jurisdiction,
         the remainder of the Local Order, including the application of such part or
         provision to other persons or circumstances, shall not be affected and shall
         continue in full force and effect. To this end, the provisions of this Local Order
         are severable.

   IT IS SO ORDERED:



                                                                     Dated: May        , 2020
   Robert Levin, M.D.
   Ventura County Health Officer


   Pursuant to Health and Safety Code section 120295 et seq., violation of or failure to
   comply with this Order is a misdemeanor punishable by fine, imprisonment, or both.




                                               10
